Citation Nr: 1123725	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-15 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA pension benefits in the amount of $40,962.00.


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1961 to June 1964.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 decision of the Committee on Waivers and Compromises (COW) of the Debt Management Center in Fort Snelling, Minnesota, which denied the Veteran's request for waiver of recovery of an overpayment of VA pension benefits on the basis that his request for waiver was not timely filed.  In January 2010, the Veteran filed a notice of disagreement (NOD).  The Philadelphia RO issued a statement of the case (SOC) in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.

For the reasons expressed below, the matter on appeal is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In his substantive appeal, the Veteran requested a Board hearing at the RO (a Travel Board hearing) before a Veterans Law Judge.  A June 2010 letter informed him that his hearing was scheduled for July 2010.  However, on the day of the hearing, the Veteran requested that his hearing be rescheduled for a future date.  Thus, the Veteran was rescheduled for a Travel Board hearing in October 2010.  

Documents associated with the claims file reflect that the Veteran failed to report for the hearing scheduled in October 2010.  However, there is no evidence to show that the Veteran was ever notified of the rescheduled hearing, as required by regulation.  See 38 C.F.R. § 20.704(b) (2010).  Accordingly, he must be given another opportunity to appear.  As the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.


Accordingly, this matter is hereby REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  The RO should notify the Veteran and of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010).  If the Veteran fails to report for the hearing, a copy of the letter notifying the Veteran of the date and time of the hearing must be associated with the claims file.  After the Veteran has been afforded an opportunity for hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit sought should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).



